NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JENNIFER PATRICIA HERNANDEZ,                    No.    15-72824
AKA Cindy Angelica Botello,
                                                Agency No. A088-349-865
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Jennifer Patricia Hernandez, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s findings of fact. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s determination that Hernandez

failed to establish that she was or would be persecuted on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). We lack

jurisdiction to consider Hernandez’s proposed social group that she raises for the

first time in her opening brief. See Sola v. Holder, 720 F.3d 1134, 1135 (9th Cir.

2013) (petitioner must exhaust issues or claims in administrative proceedings

below). Thus, Hernandez’s asylum and withholding of removal claims fail. See

Zetino, 622 F.3d at 1015-16.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                   15-72824